                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                          CR 19-18-BLG-SPW-1

                    Plaintiff,
                                                   ORDER
vs.

LAWRENCE ALEX FOSTER, III,

                    Defendant.

      Counsel for Defendant has filed an unopposed motion to appear by

telephone at Defendant’s initial appearance on a bench warrant. (Doc. 42.) Good

cause appearing, IT IS ORDERED that attorney Palmer Hoovestal may appear by

telephone at the initial appearance scheduled for July 31, 2019 at 9:00 a.m. The

Court will contact defense counsel’s office with dial-in instructions for the hearing.

      DATED this 30th day of July, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
